DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application, filed 08/26/2021, claims foreign priority to 202011358994.6, filed 11/27/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitations, “a first device”, “a second device”, “a first transmission direction”, “a second transmission direction” and “a system time error” in lines 17-20 however the system already includes these elements as recited in lines 11-14.  Furthermore it is not clear which of these elements are being referred to by “the first device”, “the second device”, “the first transmission direction”, “the second transmission direction” and “the determined time system” as recited in lines 20-23. Therefore the claim is vague and indefinite. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “device is configured to” and “collector is configured to” as recited in claims 15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanza et al. (2020/0021536) in view of Drapper et al. 6,275,990).

As per claim 1, Kanza et al. teaches a method for time synchronization based on in-band telemetry, comprising: acquiring an estimated value of delay in a first transmission direction and an estimated value of delay in a second transmission direction [see Kanza et al., paragraphs 0018 and 0025]; 
wherein the estimated value of delay in the first transmission direction is determined according to a plurality of delay samples in the first transmission direction, and the estimated value of delay in the second transmission direction is determined according to a plurality of delay samples in the second transmission direction [see Kanza et al., paragraph 0039]; 
the first transmission direction is a direction from a second device to a first device, and the second transmission direction is a direction from the first device to the second device [see Kanza et al., paragraph 0028]; and 
wherein the first device and the second device are both network devices of in-band telemetry [see Kanza et al., paragraph 0037].
But Kanaza et al. fails to explicitly teach, however, Drapper et al. in the same field of endeavor teaches determining a time system error of the first device relative to the second device according to the estimated value of delay in the first transmission direction and the estimated value of delay in the second transmission direction [see Drapper et al., col. 52, line 57-col. 53, line 42].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanza et al. with Drapper et al. in order to provide a bidirectional multipoint-to-point communications system for sending payload information over a distribution network with integrity of data. 

As per claim 2, Kanza-Drapper teach the method of claim 1, wherein the time system error of the first device relative to the second device is equal to (t - A) /2; wherein i is the estimated value of delay in the first transmission direction and A is the estimated value of delay in the second transmission direction [see Kanza et al., paragraphs 0051-0052].

As per claim 3, Kanza-Drapper teach the method of claim 1, wherein an estimated value of delay in a transmission direction is determined according to one of the following ways: determining the estimated value of delay in the transmission direction by using an average method according to a plurality of delay samples in the transmission direction,; determining the estimated value of delay in the transmission direction by using a median method according to a plurality of delay samples in the transmission direction,; determining the estimated value of delay in the transmission direction by using a mode method according to a plurality of delay samples in the transmission direction; and determining the estimated value of delay in the transmission direction by using a probability density estimation method according to a plurality of delay samples in the transmission direction [see Kanza et al., paragraph 0025].

As per claim 13, Kanza-Drapper teach the method of claim 1, wherein determining the time system error of the first device relative to the second device according to the estimated value of delay in the first transmission direction and the estimated value of delay in the second transmission direction comprises: determining, by the first device, the time system error of the first device relative to the second device according to the acquired estimated value of delay in the first transmission direction and estimated value of delay in the second transmission direction; or determining, by a collector, the time system error of the first device relative to the second device according to the acquired estimated value of delay in the first transmission direction and estimated value of delay in the second transmission direction; and issuing, by the collector, the time system error of the first device relative to the second device to the first device [see Drapper et al., col. 74, line 55-col. 75, line 19].

As per claim 15, Kanza et al. teaches a system for time synchronization based on in-band telemetry, wherein the system comprises a first device and a second device [see Kanza et al., paragraph 0037]; 
wherein the first device is configured to acquire an estimated value of delay in a first transmission direction and an estimated value of delay in a second transmission direction [see Kanza et al., paragraphs 0018 and 0025]; 
But Kanaza et al. fails to explicitly teach, however, Drapper et al. in the same field of endeavor teaches the first device is further configured to determine a time system error of the first device relative to the second device according to the estimated value of delay in the first transmission direction and the estimated value of delay in the second transmission direction [see Drapper et al., col. 52, line 57-col. 53, line 42]; or
the system comprises a first device, a second device, and a collector; wherein the collector is configured to acquire an estimated value of delay in a first transmission direction and an estimated value of delay in a second transmission direction; the collector is further configured to determine a time system error of the first device relative to the second device according to the estimated value of delay in the first transmission direction and the estimated value of delay in the second transmission direction; the collector is further configured to issue the determined time system error to the first device; wherein the estimated value of delay in the first transmission direction is determined according to a plurality of delay samples in the first transmission direction, and the estimated value of delay in the second transmission direction is determined according to a plurality of delay samples in the second transmission direction; the first transmission direction is a direction from the second device to the first device, and the second transmission direction is a direction from the first device to the second device; and the first device and the second device are both network devices of in-band telemetry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanza et al. with Drapper et al. in order to provide a bidirectional multipoint-to-point communications system for sending payload information over a distribution network with integrity of data. 
 Examiner’s Note: The system comprises either the limitations preceding the term “or” in line 16 or following it. Therefore it is not necessary for the Examiner to address the limitations following the term “or” as they do not carry any patentable weight. 

As per claim 16, Kanza-Drapper teach an electronic apparatus comprising a memory and a processor, wherein a computer program for time synchronization is stored in the memory, and the processor is configured to read and run the computer program for time synchronization to perform the method of claim 1 [see Kanza et al., paragraph 0004].

Claims 8-12 and 14 have similar limitations as to the rejected claims above; therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444